Mathews, J.

delivered the opinion of the court.
In this case, as in that of Campbell, Riche & Co. vs. Win bush, the appeal is not made returnable to the proper term of the Supreme Court, as required by law, and the appellees having been cited to appear at a term, later than that designated by the article 583, of the Code- of Practice., their counsel moves to dismiss the appeal.
*469There is no substantial difference in the two cases, and the judgments must be the same in both. The same reservation of the right to move for a dismissal, when the cause was fixed for trial, was made in each.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed, at the costs of the appellant.